DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transport device (claim 1); vacuum device (claims 6, 13); and the shifting means features, such as the magnetic couplings, actuator, holding means and aspiration means (claims 4, 5, 7, 12, 13)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Claim Objections
The claims are objected to because of the following informalities:
Claim 1, line 10, should read “a 
Appropriate correction is required.
	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations including “means for” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) with “means for” has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:

 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Further, the language “wherein the respective shifting means for shifting the adjacent container can be shifted in a direction inclined towards a transport direction of the conveyor belt” (claim 1) is in conflict with claim 12 that defines the shifting means as “aspiration means”, thus making the scope of the claims indefinite.
Further, it is unclear what Applicant is defining as a “transport device”  that is capable of accelerating the shifting means (claims 1, 10) as the specification refers to element 10 both as “a transport device” and as a “selection device” that includes a continuous track 12.  Thus, it is not clear what element functions to provide acceleration or what element is being connected by magnetic couplings (claim 4).
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Heuft (US 4,986,407 in view of Kress et al. (“Kress”)(US 10,309,908) and legal precedent.
Heuft (fig. 1-3) teaches a system and method for the sorting of containers comprising:
 a conveyor belt (near 2) for transporting a multitude of containers (1),
a selection device for repositioning individual containers on the conveyor belt depending on the respectively identified decor, wherein the selection device forms a continuous track (near 13) and has shifting means (near 4) for shifting the identified containers (col. 2, ln. 45-50 and col. 4, ln. 24-54 teaching that deflecting means may include pushes, pivotable flaps and blow nozzles),
 wherein the continuous track extends along the conveyor belt in a selection region (fig. 1 wherein selection region can be regarded as region with shifting means), wherein the shifting means in the selection region can be accelerated to the same speed as the conveyor belt, thereby being assigned to a specific and previously identified container unit (fig. 1; col. 5, ln. 55+ teaching that shifting means are slidably connected to track 13, wherein Examiner regards the shifting means as capable of being accelerated to a same speed as a conveyor belt);
wherein the shifting means for shifting the adjacent container can be shifted in a direction inclined towards a transport direction of the conveyor belt (fig. 1);
(re: certain elements of claim 2) wherein, an evaluation device is configured to determine whether the specifically detected decor belongs to a first class of containers or to a second class of containers (col. 1, ln. 5-18 and col. 4-5 teaching control means that sorts based on an item feature);
 wherein the containers of the first class are movable by the selection device on the main transport path using the conveyor belt and the containers of the second class are conveyable from the main transport path to a secondary transport path by the selection device (fig. 1),
 wherein, by means of the selection data, an assignment of the position of the respective container to be transferred from the main transport path to the secondary transport path and of the position of a specific shifting means can be generated (col. 4-5);


(re: claim 7)  wherein each shifting means comprises at least one holding means for the stable movement of the respective container (fig. 1 showing curved engaging faces 14 of shifting means);
(re: claim 8) wherein the main transport path and the secondary transport path at least portionally run on the same conveyor belt (fig. 1 showing transport paths intersection on belt 2);
(re: claim 9) wherein each container is a beverage can or beverage bottle, wherein the beverage can or beverage bottle is exclusively fillable with air during transport on the conveyor belt (col. 2, ln. 40+ teaching that articles may be bottles holding beverages, thus bottles can be regarded as fillable with air);
(re: claim 12) wherein each shifting means comprises at least one aspiration means (col. 4, ln. 24-54 teaching that deflecting means may include pushes, pivotable flaps and blow nozzles).
(re: claim 10)  The claimed method steps are performed in the normal operation of the combined device described below.

Heuft as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 1) an identification device for identifying a decor on each container conveyed on the conveyor belt, wherein, by means of the identification 
(re: certain elements of claim 2)  wherein at least one set of containers can be supplied to the identification device on a main transport path by means of the conveyor belt,
 wherein the identification device comprises at least one camera device for optically detecting the decor of the containers,
(re: claims 3, 11)  wherein the conveyor belt is configured to convey the containers at a speed of at least 2 or 3 m/s.
Kress, however, expressly teaches that it is well-known to utilize multiple cameras to assist with identifying exterior defects in containers (fig. 1, 2 showing camera system 118, 120 on transport path integrated with evaluating means 124; col. 6 teaching that camera system can identify exterior defects including physical defects as well as “voids in decorations”). 
Further, the claimed features relating to the speed of the conveyors can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the sorting arts as the type of material to be sorted and the desired degree of sortation controls variations in the specific device dimensions, features and/or sorting steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).



Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
February 2, 2022